                             IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF NORTH CAROLINA
                                  CIVIL ACTION NO.: 1:21-cv-376


                                         )
Hawkins, Jr., Curtis                     )
Hawkins, Mildred,                        )
                                         )
      Plaintiffs,                        )
                                         )                                  COMPLAINT
vs.                                      )                             (JURY TRIAL DEMANDED)
                                         )
AMAZON.COM, INC.,                        )
                                         )
      Defendants.                        )
_________________________________________)

Plaintiffs, Curtis Hawkins, Jr. and Mildred Hawkins, respectfully assert their cause of action

against the defendant Amazon.Com, Inc., and allege as follows:



                                           THE PARTIES

       1.      Plaintiff Curtis B. Hawkins Jr. (“Mr. Hawkins”) at all relevant times herein is a

   natural person and citizen and resident of North Carolina, who at all times relevant to the

   allegations contained herein resided in a correctional facility in New Jersey.

       2.      Plaintiff Mildred Hawkins (“Ms. Hawkins”) at all relevant times herein is a natural

   person and citizen and resident of North Carolina, who at all times relevant to the

   allegations contained herein resides at 208 Bush Ct., Roanoke Rapids, NC 27870

       3.      Defendant CreateSpace, Inc. (“CreateSpace”) was a company organized and

   existing under the laws of South Carolina. At all times relevant to the allegations contained




             Case 1:21-cv-00376 Document 1 Filed 05/13/21 Page 1 of 7
herein, CreateSpace was engaged in the business of selling and distributing books in the

state of North Carolina. CreateSpace was acquired by Amazon.Com, Inc. in 2005.

    4.      Defendant Amazon.Com, Inc. (“Amazon”) is a company organized and existing

under the laws of the State of Washington, with its principal place of business located in

Seattle Washington. At all times relevant to the allegations contained herein, Amazon was

engaged in the business of selling and distributing books in the State of North Carolina.

Amazon can be served with process by serving its registered agent at Corporation Service

Company, 300 Deschutes Way SW Suite 304, Tumwater, WA 98501.



                                    JURISDICTION AND VENUE

    5.      This is a civil action seeking damages for copyright infringement under the

copyright laws of the United States (17 U.S.C. § 101 et seq.).

    6.      This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal

question); and 28 U.S.C. § 1338(a) (copyright).

    7.      This Court has personal jurisdiction over Defendants, and venue in this District is

proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a) because the events

giving rise to the claims occurred in this district, Defendants engaged in infringement in this

district, Defendants resides in this district, and Defendants are subject to personal

jurisdiction in this district.

    8.      The Court has jurisdiction pursuant to 28 U.S.C § 1331, because the matter in

controversy arises under Copyright Law of the United States.




                                             2



          Case 1:21-cv-00376 Document 1 Filed 05/13/21 Page 2 of 7
    9.      Venue is appropriate in the United State District Court for the Middle District of

North Carolina pursuant to 28 U.S.C. § 1391, in that the defendant is a corporation that has

sufficient contacts within the state of North Carolina that it would be subject to personal

jurisdiction.



                                     FACTUAL ALLEGATIONS

    10.     Mr. Curtis B. Hawkins Jr. (“Mr. Hawkins”) is the author of a book titled

Gangbanging Backwards (“The Book”) with U.S. Copyright Registration No. TXu001768162.

    11.     On or about September 2017, it came to the attention of Mr. Hawkins that

CreateSpace in conjunction with Amazon was offering to sell the book on its web portal

without the permission of Mr. Hawkins.

    12.     On September 5, 2017, Ms. Mildred Hawkins (“Ms. Hawkins”) purchased The

Book via Amazon’s web portal to verify that the book being advertised was the copyrighted

book owned by Mr. Hawkins.

    13.     Beginning October, 2017, Ms. Hawkins contacted CreateSpace representatives

via phone and emails attempting to have the book taken down from the website by

providing take down notices. The following case numbers were generated by CreateSpace

during her unsuccessful attempts:

            a)     Case Number: 5217137401

            b)     Case Number: 07675829

    14.     Ms. Hawkins made several attempts to have the book taken down from

Amazon’s website where she provided to CreateSpace the U.S. Copyright Registration


                                             3



          Case 1:21-cv-00376 Document 1 Filed 05/13/21 Page 3 of 7
Number and Power of Attorney Documents signed by Mr. Hawkins authorizing Ms. Hawkins

to act on behalf of Mr. Hawkins in this matter, in addition to the following information:

           a)    A statement that Ms. Hawkins is acting as an authorized representative of
                 the owner who has the exclusive right claimed to be infringed.

           b)    A statement, under penalty of perjury, that the information in the
                 notification is accurate.

           c)     The identification of the copyright worked claimed to be infringed.

           d)     The Identification of the infringing material with sufficient information to
                  assist alleged infringer in locating and reviewing the material.

           e)     Contact information, including address, telephone number, and email
                  address.

           f)     A statement that the use of the material is not authorized by the
                  copyright owner, its agent, or the law.

           g)     Her signature.

   15.     For over one year, Ms. Hawkins attempted to get CreateSpace take down the

book from their sales portal and to provide the information of the person who was selling

Mr. Hawkins’ book along with the number of sales of the book. During one phone

conversation with a representative from CreateSpace, Ms. Hawkins was told from the

representative that the book had a rating of 5 - stars from customer sales reviews, but

would not provide any information concerning the seller or the number of sales.

   16.     During this period of time that Ms. Hawkins attempted to have the book taken

down from the web portal, she suffered extended periods of time on hold, hang-ups from

the CreatSpace employees, and non-responses to messages left with employees from

whom she had been previously seeking assistance.



                                            4



         Case 1:21-cv-00376 Document 1 Filed 05/13/21 Page 4 of 7
                             COUNT 1 – COPYRIGHT INFRINGEMENT

                                      (Plaintiffs v. Amazon)

   17.       Plaintiffs reallege Paragraphs 1 through 16 and incorporate the same herein by

reference.

   18.       Defendant Amazon through its subsidiary, CreateSpace is the seller of The Book

   19.       Under United States Copyright Law, the copyright owner of an copyright has the

exclusive rights to reproduce, distribute, display or prepare derivative works based upon

the copyright. 17 USC §§106 & 501. Any reproduction, distribution, or display of a

copyrighted work without authorization from the copyright holder constitutes infringement.

   20.       Removal of the infringed works does not relieve you from liability for damages

arising from your past infringements.

   21.       The Plaintiffs have no evidence of ever licensing CreateSpace or Amazon for the

sale of the book in any way, shape or form.

   22.       Defendants, without the permission or consent of Mr. Hawkins or Ms. Hawkins

or anyone having authority to grant permission or consent, copied or authorized the

copying and posting of, and used, the Copyrighted Book on CreateSpace’s commercial

website, www.createspace.com. In doing so, Defendants violated Mr. Hawking’s exclusive

rights of reproduction and distribution. Defendants’ actions constitute infringement of Mr.

Hawking’s copyright and exclusive rights under copyright.

   23.       Defendants used The Book, which they did not create, when they knew or should

have known that it was not their own, knew or should have known that they had neither




                                              5



         Case 1:21-cv-00376 Document 1 Filed 05/13/21 Page 5 of 7
sought nor received permission for use, and knew or should have known that their use

infringed the rights of the copyright owner.

   24.     Ms. Hawkins is informed and believes that Defendants’ actions in infringing the

rights of Ms. Hawkins were conducted with actual knowledge, willful blindness, and/or

recklessness, and that Defendants’ act of infringement was willful and intentional, in

disregard of and with indifference to the rights of Ms. Hawkins.

   25.     As a result of Defendants’ infringement of Ms. Hawkins copyright and exclusive

rights under copyright, Ms. Hawkins is entitled to actual or statutory damages, including any

profits realized by Defendants attributable to the infringement, pursuant to 17 U.S.C. § 504,

for Defendants’ infringement of Copyrighted Photograph.



                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

   A.      Finding that Defendants’ unauthorized conduct violates Plaintiff’s rights under

the Federal Copyright Act;

   B.      Immediately and permanently enjoining Defendants, their officers, directors,

agents, servants, employees, representatives, attorneys, related companies, successors,

assigns, and all others in active concert or participation with them from copying and

republishing Plaintiff’s Copyrighted Book without consent, and from otherwise infringing

Plaintiff’s copyrights or other rights in the Copyrighted Book in any manner;

   C.      Ordering Defendants to account to Plaintiff for all gains, profits, and advantages

derived by Defendants by their infringement of Plaintiff’s copyright, and for all such


                                               6



         Case 1:21-cv-00376 Document 1 Filed 05/13/21 Page 6 of 7
damages, and, since Defendants intentionally infringed Plaintiff’s copyright, for the

maximum allowable statutory damages for each violation;

   D.      Awarding Plaintiff actual or statutory damages for Defendants’ copyright

infringement in an amount to be determined at trial;

   E.      Awarding Plaintiff its costs, reasonable attorney’s fees, and disbursements in this

action, pursuant to 17 U.S.C. § 505, 17 U.S.C. § 1203(b)(3), and § 1203(b)(5); and

   F.      Awarding Plaintiff such other and further relief as is just and proper.

   WHEREFORE, plaintiff seeks relief as follows:

   1.      Judgement in excess of $75,000 according to the proof at trial along with

reasonable attorney’s fees as permitted by law;

   2.      Trial by jury; and

   3.      Any and all other relief to which Plaintiffs may be entitled

   This 13th day of May, 2021

                                         THE LAW OFFICE OF EDDIE M. HOLDER, PLLC

                                         /s/ Eddie M. Holder___________________
                                         Eddie M. Holder, Esquire
                                         NC Bar No.: 46121
                                         3172 Stone Forest Drive
                                         Winston-Salem, North Carolina 27105
                                         Phone: 336-399-5450
                                         Email: eddie.holder@eddieholderlaw.com
                                         Counsel for Plaintiffs




                                             7



         Case 1:21-cv-00376 Document 1 Filed 05/13/21 Page 7 of 7
